Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 12, 2016

                                          No. 04-16-00523-CV

                                      IN RE Michael CAMERON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 16, 2016, relator Michael Cameron filed a petition for writ of mandamus
complaining that the trial court refused to stay all proceedings pending the completion of
arbitration. Relator also filed a motion seeking a stay of all trial court proceedings pending the
final resolution of the petition for writ of mandamus. This court granted the stay and requested a
response. On August 31, 2016, real party in interest Rebecca Creek Distillery, LLC filed a
response in which it stated it has agreed to stay all proceedings. The record before this court
does not reflect any agreement to stay. Therefore, the parties are ordered to supplement the
mandamus record with evidence of any agreement to stay the trial proceedings, such
supplementation to be filed within seven days of this of this order.


           It is so ORDERED on September 12, 2016.


                                                      PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016CI13043, styled Rebecca Creek Distillery, LLC v. Michael Cameron,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.